OPINION ON REHEARING
PARKS, Presiding Judge:
On June 10, 1985, the appellant herein filed a petition for rehearing in the above-styled and numbered cause. Upon reconsideration of our opinion issued on May 21, 1985, in which the appellant’s conviction was affirmed, we find it necessary to REVERSE and REMAND this case for a new trial.
In her petition for rehearing, appellant states that “the decision of the Court is in direct conflict with a controlling decision to which the attention of the Court was not called in the brief.” Rule 3.14 of the Rules of the Court of Criminal Appeals, 22 O.S. 1981, ch. 18, App., allows an appellant to petition for rehearing if the “decision [rendered in the case] is in conflict with an express statute or controlling decision to which the attention of this Court was not called either in the brief or in oral argument.” The matter alleged in the petition for rehearing was not raised in the brief, and oral argument was not held in this case. Therefore, Rule 3.14 affords appellant an opportunity to raise this allegation.
Appellant contends that our decision in this case is contrary to our earlier decision in Clark v. State, 585 P.2d 367 (Okl.Cr.1978), in which we held that if a prosecutor threatens a defense witness with future charges by virtue of the witness’ testimony, and the witness then refuses to testify, the defendant has been deprived of his right to present witnesses, and reversal of the conviction is required. Id. at 369. In this case, as set out in our opinion, the defense attempted to call a single witness, who, according to defendant’s offer of proof, would have testified that both the gun and car in question belonged to the witness, and that the appellant did not know the pistol was in the car. The prose-. cutor then announced his intention to prosecute the witness for knowingly concealing stolen property, in as much as he had been informed by authorities that the pistol was stolen. The witness then refused to answer any questions regarding her ownership of the pistol. It is apparent to this Court that the procedure in this case violated our previous holding in Clark v. State, supra. Accordingly, the judgment and sentence of the District Court should be reversed.
Accordingly, for the foregoing reasons, the judgment and sentence of the trial court is REVERSED and REMANDED for a new trial.
BRETT, J., concurs.
BUSSEY, J., dissents.